United States Court of Appeals
                       For the First Circuit

No. 15-2145

                      UNITED STATES OF AMERICA,

                             Appellant,

                                 v.

                       EDWIN MALDONADO-BURGOS,

                        Defendant, Appellee.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

           [Hon. Daniel R. Domínguez, U.S. District Judge]


                               Before

                     Thompson, Dyk,* and Kayatta,
                           Circuit Judges.


     John Patrick Taddei, Attorney, Appellate Section, Criminal
Division, United States Department of Justice, with whom Leslie R.
Caldwell, Assistant Attorney General, Sung-Hee Suh, Deputy
Assistant Attorney General, Rosa E. Rodríguez-Vélez, United States
Attorney, Nelson J. Perez-Sosa, Assistant United States Attorney,
and Mariana E. Bauza Almonte, Assistant United States Attorney,
were on brief, for appellant.
     Eleonora C. Marranzini, Assistant Federal Public Defender,
with whom Eric Alexander Vos, Federal Public Defender, Vivianne M.
Marrero, Assistant Federal Public Defender, Supervisor, Appeals
Section, and Liza L. Rosado-Rodriguez, Research and Writing
Specialist, were on brief, for appellee.



     *   Of the Federal Circuit, sitting by designation.
December 21, 2016
            THOMPSON, Circuit Judge.       In this appeal, we are tasked

with deciding whether 18 U.S.C. § 2421(a) — which prohibits

transportation     of    an   individual   "in   interstate    or   foreign

commerce, or in any Territory or Possession of the United States"

for purposes of prostitution or other unlawful sexual activity —

applies to transportation that occurs solely within Puerto Rico.

Long ago, we answered this question in the affirmative. See Crespo

v. United States, 151 F.2d 44, 45 (1st Cir. 1945).            In a typical

case, this would end our inquiry.

            But this case — arising in the wake of Puerto Rico's

post-Crespo transformation from a United States territory to the

"self-governing Commonwealth" that it is today, Puerto Rico v.

Sánchez Valle, 136 S. Ct. 1863, 1874 (2016) — is far from typical.

And,    despite   the   government's   arguments   to   the   contrary,   we

conclude that our post-Crespo decision in Cordova & Simonpietri

Insurance Agency Inc. v. Chase Manhattan Bank N.A., 649 F.2d 36

(1st Cir. 1981), blazed a trail that we must follow in this case.

Applying Cordova's analytical framework, we hold that § 2421(a)

does not apply to transportation that occurs solely within Puerto

Rico.    Accordingly, we affirm the district court's dismissal of

the indictment.




                                   - 3 -
                             How the Case Got Here1

                 The two-count indictment in this case alleges that, on

two separate occasions, the defendant, Edwin Maldonado-Burgos

(Maldonado), transported an eighteen-year-old woman with a severe

mental disability within Puerto Rico with the intent to engage in

sexual activity that was criminal under Puerto Rico law. Maldonado

moved       to   dismiss   the   indictment,   arguing    that   transportation

occurring solely within Puerto Rico does not violate § 2421(a).

The district court agreed and dismissed the indictment.                     The

government timely appealed.2

                                 Setting the Stage

                 This case presents us with a question of statutory

interpretation, which we review de novo.                 See United States v.

Place, 693 F.3d 219, 227 (1st Cir. 2012).                  We start with the

statutory text.        See United States v. Godin, 534 F.3d 51, 56 (1st

Cir.        2008).    Section     2421(a)   punishes     "[w]hoever   knowingly

transports any individual in interstate or foreign commerce, or in

any Territory or Possession of the United States, with intent that



        1
       In this appeal from the district court's dismissal of an
indictment, we glean the factual background from the well-pleaded
facts in the indictment itself. See United States v. Nippon Paper
Indus., 109 F.3d 1, 2 (1st Cir. 1997).
        2
      Meanwhile, the Commonwealth of Puerto Rico charged Maldonado
in connection with this conduct. At oral argument, his attorney
represented to us that Maldonado has since pled guilty to the
Puerto Rico charges and was awaiting sentencing as of that date.

                                       - 4 -
such individual engage in prostitution, or in any sexual activity

for which any person can be charged with a criminal offense, or

attempts to do so."3        Because neither § 2421(a) nor any other

provision of the Mann Act explicitly mentions Puerto Rico, we are

called upon to decide whether Puerto Rico is a "Territory or

Possession of the United States" under § 2421(a).

          Before    tackling    the   merits    of   this   interpretation

controversy,   we   first   briefly   recount    the   evolution    of    the

relationship between the United States and Puerto Rico.4           In 1898,

following the Spanish-American War, Puerto Rico became a territory

of the United States.       Sánchez Valle, 136 S. Ct. at 1868.           Over



     3 Congress originally enacted this prohibition as part of the
Mann Act on June 25, 1910. See White-Slave Traffic (Mann) Act,
Pub. L. No. 61-277, § 2, 36 Stat. 825 (1910) (codified as amended
at 18 U.S.C. §§ 2421-2424). At that time, the Mann Act reached
illicit transportation "in interstate or foreign commerce, or in
any Territory or in the District of Columbia," id., 36 Stat. at
825, and a different provision provided that "the term 'Territory,'
as used in this Act, shall include the district of Alaska, the
insular possessions of the United States, and the Canal Zone," id.
§ 7, 36 Stat. at 827.         In 1948, Congress added the term
"Possession," such that the Mann Act covered transportation "in
any Territory or Possession of the United States," Act of June 25,
1948, Pub. L. No. 80-772, 62 Stat. 683, 812 — a phrase that
§ 2421(a) contains today. Congress also scrapped the definition
of territory in 1948 because it concluded that "[n]o definition of
'Territory' [was] necessary to the revised section as it is
phrased." H.R. No. 80-304, at A150 (1947); see also Pub. L. No.
80-722, 62 Stat. at 812. Since then, the Mann Act has not defined
the terms "Territory" or "Possession."
     4 This brief history lesson is heavily abridged. For a more
robust backstory, we refer the interested reader to our opinion in
Cordova, 649 F.2d at 39-41.

                                  - 5 -
the years, Congress gradually increased Puerto Rico's autonomy

over its local affairs, id., but "Congress retained major elements

of sovereignty" over the island, Cordova, 649 F.2d at 39.

              Then, in 1950, Congress passed legislation — which later

became part of the Federal Relations Act (FRA), see Act of July 3,

1950, Pub. L. 81-600, § 4, 64 Stat. 319 (codified at 48 U.S.C.

§§ 731b-731e) — that authorized the people of Puerto Rico to adopt

a constitution.      See Sánchez Valle, 136 S. Ct. at 1868; Examining

Bd. of Eng'rs, Architects, & Surveyors v. Flores de Otero, 426
U.S. 572,    592-94   (1976).   Two   years    later,   the   Puerto   Rico

Constitution became law when it received congressional approval.

Act of July 3, 1952, Pub. L. No. 82-447, 66 Stat. 327; see Cordova,
649 F.2d at 40.      The clear congressional purpose behind "the 1950

and 1952 legislation was to accord to Puerto Rico the degree of

autonomy and independence normally associated with States of the

Union."   Examining Bd., 426 U.S. at 594.        Reflecting this purpose,

the Puerto Rico Constitution "created a new political entity, the

Commonwealth of Puerto Rico," Sánchez Valle, 136 S. Ct. at 1869 —

"a distinctive, indeed exceptional, status," id. at 1874.           See id.

("Congress      in   1952   'relinquished       its   control    over    [the

Commonwealth's] local affairs[,] grant[ing] Puerto Rico a measure




                                  - 6 -
of autonomy comparable to that possessed by the States.'" (quoting

Examining Bd., 426 U.S. at 597)).5

            The parties dispute the role that this history should

play in our analysis of whether § 2421(a) applies to transportation

that occurs wholly within Puerto Rico.           We begin by discussing the

competing precedent that each side urges is applicable to our

analysis.

            The   government   insists    that    our   decision   in    Crespo

controls.   In that case, the defendant was charged with violating

the predecessor to § 2421(a) by transporting women "from one place

to another in Puerto Rico" for purposes of prostitution.                Crespo,
151 F.2d at 45.     The defendant argued that Congress could not have

intended to reach intra-Puerto Rico transportation and thereby

"intervene in matters of interest only to the people of Puerto

Rico."   Id.      We disagreed, holding that § 2421(a)'s predecessor

"applie[d] to transportation wholly within Puerto Rico." Id. This

result, we reasoned, was compelled by both the "express terms" of

the statute — which covered "transportation 'in any territory'" —

and the clear statement of congressional purpose reflected in the




     5 The events giving rise to this prosecution occurred prior
to the enactment of the Puerto Rico Oversight, Management, and
Economic Stability Act (PROMESA), 48 U.S.C. §§ 2101-2241, and the
government makes no argument that that legislation should bear on
our analysis.

                                  - 7 -
committee reports accompanying the passage of the Mann Act, which

provided that the Act was

      applicable to the District of Columbia, the territories
      and possessions of the United States, including the
      Panama Canal Zone, without regard to the crossing of
      district, territorial, or state lines, and appl[ied]
      within the territories to the same extent as [it]
      appl[ied] in cases outside of the territories in
      interstate or foreign commerce.

Id. (quoting S. Rep. No. 61-886, at 2 (1910); H.R. Rep. No. 61-

47, at 2 (1909)).

             Maldonado     counters   that    Crespo    —   which    was   decided

several years before the adoption of the Puerto Rico Constitution

— does not govern the analysis.           Instead, he argues that our later

decision in Cordova sets forth the legal framework that controls

this case.    In that case, the plaintiffs were an insurance broker

and   its   president      who   arranged    the   procurement      of   insurance

policies for automobile dealers in Puerto Rico.              Cordova, 649 F.2d

at 37.      In an attempt to cut out the middlemen, the insurance

company that issued the policies agreed with a bank that was the

ultimate beneficiary of the policies to cancel the policies and

reissue them without using the plaintiffs' brokerage services.

Id. The plaintiffs responded by filing an antitrust action against

the insurance company and the bank.            Id. at 37-38.

             On   appeal     from   the     dismissal   of    the    plaintiffs'

complaint, we were confronted with the issue of whether, for

purposes of the Sherman Act, we must treat Puerto Rico like a state

                                      - 8 -
or a territory.     Id. at 38.     The Sherman Act treats territories

differently than states:     section 3 of that Act reaches agreements

"in restraint of trade or commerce in any Territory of the United

States," 15 U.S.C. § 3(a); however, the Act's reach is less

expansive when it comes to the states, covering only agreements

"in restraint of trade or commerce among the several states," id.

§ 1.   See Cordova, 649 F.2d at 36.        In 1937, prior to the adoption

of the Puerto Rico Constitution, the Supreme Court had held that

the term territory in § 3 of the Act did include Puerto Rico.

Puerto Rico v. Shell Co., 302 U.S. 253, 259 (1937).

           Yet, notwithstanding Shell Co., we held in Cordova that

§ 3 no longer applied to Puerto Rico. 649 F.2d at 42, 44.        In an

opinion    authored    by    then-Judge       Breyer,    we    framed      the

particularized inquiry as follows:           "whether the Sherman Act's

framers, if aware of Puerto Rico's current constitutional status,

would have intended it to be treated as a 'state' or 'territory'

under the Act."       Id. at 39.     And, after reviewing the events

culminating in the adoption of the Puerto Rico Constitution and

explaining that this history evidenced "a general [c]ongressional

intent to grant Puerto Rico state-like autonomy," we announced

that, in order for a statute to treat Puerto Rico as a territory

after the island adopted its constitution, "there would have to be

specific evidence or clear policy reasons embedded in a particular

statute   to   demonstrate   a   statutory    intent    to   intervene    more

                                   - 9 -
extensively into the local affairs of post-Constitutional Puerto

Rico than into the local affairs of a state."      Id. at 42.   Seeing

no such evidence or policy reasons, we concluded that "it is fair

to assume that the framers of the Sherman Act, had they been aware

of the FRA and subsequent Constitutional developments, would have

intended that Puerto Rico be treated as a 'state' under the Act,

once Commonwealth status was achieved."      Id.

             Having sketched the contours of the historical and legal

landscape, we now turn to the question of whether § 2421(a) treats

Puerto Rico as a state or a territory.

                                Analysis

             The government argues that Crespo controls this case and

that Cordova is inapposite.        As a fallback, it maintains that,

even under the Cordova test, Puerto Rico should still be deemed a

"Territory or Possession of the United States."         Maldonado, by

contrast, argues that the Cordova framework dictates that post-

constitutional Puerto Rico be treated like a state for purposes of

§ 2421(a).

                  A.    The Cordova Framework Governs

             The government offers several reasons why we need not

employ Cordova's analytical framework.      First, it insists that we

are bound to follow Crespo and its progeny, Jarabo v. United

States, 158 F.2d 509, 511 (1st Cir. 1946), under the law-of-the-

circuit doctrine.      To bolster this argument, the government points

                                 - 10 -
us to our decision in United States v. Carrasquillo-Peñaloza, 826
F.3d 590, 591 (1st Cir. 2016), where the defendant argued that the

application of 18 U.S.C. § 2423(a), another provision of the Mann

Act, "to conduct wholly within Puerto Rico exceeds Congress's

legislative authority."        Seizing upon our characterization of that

argument as "an uphill battle in light of precedent," id. at 592,

the government argues that this decision supports its position

that "Crespo and its progeny impose . . . an insurmountable

obstacle for [Maldonado's] arguments on appeal."               We think not.

           At the outset, Cordova itself demonstrates that Crespo

and its progeny cannot alone carry the day.                In Cordova, we were

confronted with a pre-1952 decision of the Supreme Court that was

directly   on   point,   see    Shell   Co., 302 U.S.     at   259,    but   we

nonetheless proceeded to ask whether the events culminating in the

adoption of the Puerto Rico Constitution — events that occurred

after Shell Co. was decided — "so change[d] the legal status of

Puerto Rico that the Shell decision no longer ha[d] effect."

Cordova, 649 F.2d at 39.       Likewise, the pre-1952 decisions of this

court   that    the   government   trumpets    do    not    prohibit      us   from

reexamining the question we decided in Crespo in light of these

subsequent events.

           The government's reliance on Carrasquillo-Peñaloza is

equally misplaced. We held in that case that the defendant "waived

her right to bring [her] challenge [to the scope of § 2423(a)]

                                   - 11 -
when she entered an unconditional guilty plea and executed a

waiver-of-appeal clause."   Carrasquillo-Peñaloza, 826 F.3d at 591.

Because of this holding, we expressly declined to reach the merits

of   her   argument.     Id.   at   592.   Thus,     our   gratuitous

characterization of the defendant's argument as "an uphill battle

in light of precedent," id., was textbook dictum, see Dedham Water

Co. v. Cumberland Farms Dairy, Inc., 972 F.2d 453, 459 (1st Cir.

1992), and we therefore are not bound by it, see United States v.

Rodriguez, 630 F.3d 39, 41 (1st Cir. 2010).6

           The government's second argument relies on Crespo to

distinguish Cordova.   According to the government, Cordova "turned

on" the "[c]ritical" "'fact that, as a general matter, the Sherman

Act ceases to apply to purely local matters once territories become

states, leaving state governments free to enact various local

antitrust laws broadly consistent with general federal policy, but

occasionally divergent as to details.'"     (Quoting Cordova, 649
F.2d at 41.)   The government insists that this critical feature of

the Sherman Act is absent from the Mann Act.       We know this, the

government tells us, because this court in Crespo rejected the

defendant's argument that "it could not have been the intent of

Congress to intervene in matters of interest only to the people of


     6 In addition, the waived argument in Carrasquillo-Peñaloza
concerned Congress's constitutional authority to regulate intra-
Puerto Rico conduct. 826 F.3d at 591. In this case, we deal with
a very different question of congressional intent.

                               - 12 -
Puerto Rico, that is to say, regulating immorality in general which

is within the proper and exclusive domain of the legislature of

Puerto Rico." 151 F.2d at 45.   We are not persuaded.

          For one thing, the Sherman Act and the Mann Act are

similar — not different — with respect to Congress's hesitancy to

intervene in the local affairs of a state:     both statutes reach

activity that occurs wholly within a territory, see 15 U.S.C.

§ 3(a); 18 U.S.C. § 2421(a), while simultaneously reaching state

conduct only when it occurs "among the several States," 15 U.S.C.

§ 1, or "in interstate or foreign commerce," 18 U.S.C. § 2421(a).

Thus, the sentence from Cordova on which the government so heavily

relies merely explains how a territory's achievement of statehood

affects application of the Sherman Act.      Indeed, in support of

this passage, Cordova cited Moore v. United States, 85 F. 465 (8th

Cir. 1898), which dealt with that exact scenario.     See Cordova,
649 F.2d at 41 n.29.   In Moore, the court held that an indictment

alleging a violation of the predecessor to § 3 of the Sherman Act

with respect to an agreement in restraint of trade in the then-

territory of Utah had no continued effect once Utah achieved

statehood because § 3 no longer applied to Utah after that point.
85 F. at 467-68.   The same is true in the Mann Act context.      For

example, the Act was understood to reach transportation that

occurred solely within Hawaii when it was a territory.     See Lee v.

United States, 125 F.2d 95, 96 (9th Cir. 1942).           Once Hawaii

                              - 13 -
achieved statehood, however, that same conduct could no longer

violate the Mann Act.

           For   another    thing,    the    government   overstates   the

significance of our characterization of the Sherman Act to our

holding in Cordova.        It was not "[c]ritical" to our decision.

Instead, the critical fact in Cordova was the absence of "specific

evidence or clear policy reasons embedded in [the Sherman Act] to

demonstrate a statutory intent to intervene more extensively into

the local affairs of post-Constitutional Puerto Rico than into the

local affairs of a state." 649 F.2d at 42.      Only in the absence

of such evidence could we conclude that "it is fair to assume that

the framers of the Sherman Act, had they been aware of the FRA and

subsequent Constitutional developments, would have intended that

Puerto Rico be treated as a 'state' under the [Sherman] Act, once

Commonwealth status was achieved."          Id.

           In its third attempt to avoid Cordova, the government

cites Sánchez Valle in support of the position that "Puerto Rico

remains a territory under the U.S. Constitution," such that Crespo

remains controlling.     But neither Sánchez Valle nor Puerto Rico's

status   under   the   Constitution   forecloses    application   of   the

Cordova framework.     In Sánchez Valle, the Supreme Court took pains

to acknowledge the "distinctive, indeed exceptional, status as a

self-governing Commonwealth" that Puerto Rico occupies today, but

the issue presented in that case — whether Puerto Rico and the

                                 - 14 -
United States are different sovereigns for purposes of the dual-

sovereignty doctrine — compelled the Court to look not to the

present but to the distant past to ascertain "the 'ultimate source'

of Puerto Rico's prosecutorial power." 136 S. Ct. at 1874 (quoting

United States v. Wheeler, 435 U.S. 313, 320 (1978)); see also id.

at 1876.    And, although we recently reiterated that Puerto Rico

"is 'constitutionally a territory,'" Franklin Cal. Tax-Free Trust

v. Puerto Rico, 805 F.3d 322, 344 (1st Cir. 2015) (quoting United

States v. Lopez Andino, 831 F.2d 1164, 1172 (1st Cir. 1987)

(Torruella,     J.,   concurring)),    that   observation    is    beside   the

point. This case requires us to answer a question of congressional

intent, see Cordova, 649 F.2d at 39, not one of the constitutional

relationship between Puerto Rico and the United States. See Jusino

Mercado    v.   Puerto   Rico,   214 F.3d 34,   40-44   (1st   Cir.   2000)

(acknowledging Congress's constitutional authority to legislate

for Puerto Rico differently than for the states but nonetheless

applying the Cordova framework to the question of whether Congress

intended a particular statute to treat Puerto Rico as a state or

a territory).

            Undeterred, the government offers a fourth and final

variant of the Crespo-is-controlling argument.              This version is

multifaceted. Here's how it works: (1) Crespo held that § 2421(a)

applies to transportation that occurs solely within Puerto Rico.

(2) The FRA's savings clause, 48 U.S.C. § 734, (in the government's

                                   - 15 -
words) "gives rise to a presumption that [a pre-1952] statute

continues to apply to Puerto Rico in exactly the same way it did

before 1952, unless or until Congress demonstrates the intent to

change the statute's application."     (3) The wicked one-two punch

of Crespo's holding and § 734's presumption preserving that holding

topples Maldonado's Cordova argument.    We are unconvinced.

          The critical flaw in this argument is the government's

misunderstanding of § 734.    That statute provides, in pertinent

part, that "[t]he statutory laws of the United States not locally

inapplicable, except as hereinbefore or hereinafter otherwise

provided, shall have the same force and effect in Puerto Rico as

in the United States."    18 U.S.C. § 734.      The import of this

language is clear:   federal laws — with an exception, which need

not concern us, for those that are "locally inapplicable" — apply

in Puerto Rico just as they do in the United States.      The text

does not support the government's position that the interpretation

of a particular statute's application to Puerto Rico is frozen in

time — notwithstanding the evolution of Puerto Rico's relationship

with the United States — until Congress says otherwise.

          Moreover, the government's interpretation of § 734 is

not merely textually baseless; it is also entirely unsupported by

our case law.   Section 734 is most often invoked when a federal

statute is silent on whether it applies to Puerto Rico; in these

circumstances, reliance on § 734 solidifies the conclusion that

                              - 16 -
Puerto Rico is within the statute's reach.                    See, e.g., United

States v. Acosta-Martinez, 252 F.3d 13, 18, 20 (1st Cir. 2001)

(explaining the "default rule . . . that, as a general matter, a

federal statute does apply to Puerto Rico pursuant to 48 U.S.C.

§ 734" and holding that the Federal Death Penalty Act applies to

Puerto Rico); United States v. Villarin Gerena, 553 F.2d 723, 724-

26 (1st Cir. 1977) (rejecting argument that 18 U.S.C. § 242 does

not apply to Puerto Rico); Moreno Rios v. United States, 256 F.2d
68, 71-72 (1st Cir. 1958) (holding that the Narcotic Drugs Import

and   Export   Act   —   which   applied     to   "the   several     States    and

Territories, and the District of Columbia" — applied to Puerto

Rico and continued to do so after 1952).             In this case, however,

we are not confronted with the question of whether § 2421(a)

applies to Puerto Rico in the first place (it indisputably does),

but rather with the more nuanced question of whether, in light of

the events that culminated in the adoption of the Puerto Rico

Constitution, it continues to apply to Puerto Rico as a territory

or instead treats it as a state.           Neither § 734 nor our case law

interpreting that statute aids us in answering that question.

           The government doubles down on its interpretation of

§ 734 by relying on a single sentence from our decision in United

States v. Quinones, 758 F.2d 40, 43 (1st Cir. 1985):                          "The

congressional    intent    behind   the    approval      of    the   Puerto   Rico

Constitution was that the Constitution would operate to organize

                                    - 17 -
a local government and its adoption would in no way alter the

applicability of United States laws and federal jurisdiction in

Puerto Rico."         But Quinones, like all of the other cases citing

§ 734, does not support the government's reading of that statute.

            The       defendant    in    Quinones     argued     that    the    wiretap

provision in the Omnibus Crime Control Act did not apply to Puerto

Rico because a provision of the Puerto Rico Constitution prohibited

wiretapping in the commonwealth.               Id. at 41.    The linchpin of this

argument    was       the   defendant's        belief     that     the   Puerto      Rico

Constitution had the force of federal law because it was approved

by Congress.      Id.       We rejected that argument and, in doing so,

explained that, "[w]hile the creation of the Commonwealth granted

Puerto    Rico    authority       over   its    own     local    affairs,      Congress

maintains similar powers over Puerto Rico as it possesses over the

federal states." Id. at 43. We then explained, using the language

that the government seizes on in this case, that Congress did not

intend the Puerto Rico Constitution to "alter the applicability of

United States law and federal jurisdiction in Puerto Rico."                          Id.

            Properly        understood,     then,       Quinones    stands     for    the

unremarkable proposition that a provision of the Puerto Rico

Constitution cannot prevail where it conflicts with applicable

federal    law    —    a    proposition    that     applies      equally     to   state

constitutions.         See Acosta-Martinez, 252 F.3d at 18 (relying on

Quinones to reject the argument that the Federal Death Penalty Act

                                         - 18 -
should not apply to Puerto Rico because a provision of the Puerto

Rico Constitution banned the death penalty; "a provision of the

Constitution of Puerto Rico does not trump a federal criminal

statute, where Congress intends to apply the statute to Puerto

Rico"; "[T]he Constitution of Puerto Rico governs proceedings in

the Commonwealth courts; this is true of state constitutions and

proceedings in state courts.     Those constitutions do not govern

the definitions or the penalties Congress intends for federal

crimes." (citation omitted)).    Nothing in Quinones (or any other

decision) supports the government's view that § 734 freezes in

time a pre-1952 interpretation of a statute's application to Puerto

Rico.   As was true in Cordova, we remain free to reexamine our

pre-1952 decision in Crespo in light of the evolution of the

relationship between Puerto Rico and the United States.

          For these reasons, we conclude that Crespo no longer

settles the question of whether § 2421(a) covers transportation

that occurs entirely within Puerto Rico.        Instead, as Maldonado

argues, the Cordova analytical framework must guide our analysis

of whether we should treat Puerto Rico as a state or a territory

for purposes of § 2421(a).   We now turn to this inquiry.

                      B.     Applying Cordova

          As a general matter, "[w]hether Puerto Rico is to be

treated as a state or a territory for purposes of a particular

statute that does not mention it specifically 'depends upon the

                                - 19 -
character and aim of the act.'"           Jusino Mercado, 214 F.3d at 40

(quoting Shell Co., 302 U.S. at 258).                   This inquiry entails

construing the text of the statute "to effectuate the intent of

the lawmakers" and considering, in addition to the words in the

statute,      "the   context,   the    purposes    of    the    law,      and   the

circumstances under which the words were employed."                Cordova, 649
F.2d at 38 (quoting Shell Co., 302 U.S. at 258).            As we have noted,

"[i]n     certain    circumstances,     Puerto    Rico's       changing     status

complicates this task," Jusino Mercado, 214 F.3d at 40, and our

attempt to discern congressional intent behind the statute under

review comes with a unique twist:                an assumption that, when

enacting the statute, Congress was aware of how the relationship

between Puerto Rico and the United States would develop in the

decades to come.      See id.; Cordova, 649 F.2d at 39.            This is such

a case.

              Thus, we ask "whether the [Mann] Act's framers, if aware

of   Puerto     Rico's   current   constitutional        status,    would       have

intended it to be treated as a 'state' or 'territory' under the

Act."   Cordova, 649 F.2d at 39.         There are "two possible avenues"

by which we might reach the conclusion that Congress intended to

treat Puerto Rico differently than the states:                     "an express

direction in the statutory text or some other compelling reason."

Jusino Mercado, 214 F.3d at 42.          The first avenue is closed to us

because the Mann Act does not expressly indicate that Puerto Rico

                                      - 20 -
is to be treated as a territory or that transportation that occurs

solely within Puerto Rico suffices.       Cf. Antilles Cement Corp. v.

Fortuño, 670 F.3d 310, 320-23 & n.3 (1st Cir. 2012) (rejecting

argument, based on Cordova, that the Buy American Act (BAA) did

not apply to Puerto Rico — just as it did not apply to the states

— because, among other reasons, the BAA explicitly encompassed

construction     projects     occurring    in     Puerto     Rico;    court

distinguished Cordova on this basis).7

             All that remains for the government, therefore, is the

second avenue — "some other compelling reason" — which requires

"'specific    evidence   or   clear   policy    reasons    embedded   in    a

particular statute to demonstrate a statutory intent to intervene

more extensively into the local affairs of post-Constitutional

Puerto Rico than into the local affairs of a state.'"                 Jusino

Mercado, 214 F.3d at 42-43 (quoting Cordova, 649 F.2d at 42).           The

government argues that the committee reports that accompanied the

passage of the Mann Act in 1910 satisfy this requirement.                  We

disagree.




     7 The Mann Act's failure to include Puerto Rico explicitly
also distinguishes this case from United States v. Beach, 324 U.S.
193, 195 (1945) (per curiam), in which the Supreme Court held that
the Act covered transportation that occurs solely within the
District of Columbia.     When Beach was decided, the Mann Act
prohibited illicit transportation "in the District of Columbia."
Pub. L. No. 61-277, § 2, 36 Stat. at 825; see also Beach, 324 U.S.
at 195.

                                 - 21 -
           The committee reports merely discuss application of the

Mann Act to transportation within territories as a general matter

without mentioning Puerto Rico, and they do not suggest any reason

why Congress might have intended to regulate transportation in

Puerto Rico in particular.     Cf. Dávila-Pérez v. Lockheed Martin

Corp., 202 F.3d 464, 467-68 & n.4 (1st Cir. 2000) (concluding that

the Defense Base Act (DBA) — which covered military bases "in any

Territory or possession outside of the continental United States"

— continued to apply to Puerto Rico after 1952 because, among other

reasons,   the   legislative   history   of    the   DBA   "specifically

indicat[ed] that Puerto Rico is within the reach of the Act"

(citing H.R. Rep. 77-1070, at 4 (1941))).        The most that can be

said about the committee reports in this case is that they indicate

(as the government argues) that Congress intended to exercise its

regulatory authority to the fullest extent permissible under the

Constitution when it passed the Mann Act.

           But this alone is not enough for the government to

prevail under the Cordova test.     In Shell Co., the Supreme Court

explained that, in passing the Sherman Act, Congress intended "to

exercise all the power it possessed." 302 U.S. at 259 (quoting

Atl. Cleaners & Dyers v. United States, 286 U.S. 427, 435 (1932)).

In Cordova, we recognized Congress's intent to legislate as broadly

as possible, 649 F.2d at 39, but we nonetheless determined that

there was no specific evidence or clear policy reason embedded in

                                - 22 -
the Sherman Act from which to conclude that Congress intended the

Act to intervene more extensively into the local affairs of Puerto

Rico than into the local affairs of a state, see id. at 41-42.               So

too here.    The fact that Congress in 1910 intended to legislate to

the full extent of its powers in passing the Mann Act fails in and

of itself "to demonstrate a statutory intent to intervene more

extensively into the local affairs of post-Constitutional Puerto

Rico than into the local affairs of a state."           Id. at 42 (emphasis

added).

             The government, though, has a fallback:          the post-1952

amendments to the Mann Act.          It postulates that, because none of

these amendments "excluded Puerto Rico from the definition of

'Territory or Possession of the United States'" and because we

must presume that Congress was aware of our holding in Crespo when

it subsequently amended the Mann Act, these amendments demonstrate

Congress's intent for Puerto Rico to remain a territory under

§ 2421(a).      Once again, however, we are unpersuaded that this

evidence satisfies Cordova's compelling-reasons hurdle.

             For starters, the Mann Act does not provide a definition

of "Territory or Possession of the United States."                      In this

respect,     this   case    is   unlike   Dávila-Pérez,    upon    which    the

government relies.         That case involved the DBA, which applies to

United States military and naval bases "in any Territory or

possession    outside      the   continental   United   States,"   42    U.S.C.

                                     - 23 -
§ 1651(a)(2), and defines "continental United States" as "the

States and the District of Columbia," id. § 1651(b)(4).                       In

concluding that the DBA applied to United States military bases

located in Puerto Rico in Dávila-Pérez, we deemed it significant

that Congress added the definition of "continental United States"

seven years after the Puerto Rico Constitution went into effect,

while simultaneously making it explicit that the DBA did not apply

to Alaska, which had recently achieved statehood.                   See Dávila-

Pérez, 202 F.3d   at   469   ("Most   important,   the   definition      of

'continental United States' was added to the [DBA] only seven years

after the alleged change in Puerto Rico's status without any

reference to that fact. In sharp contrast, in response to Alaska's

transition from a territory to a state, Congress immediately

deleted   the   reference    to   Alaska   in   the   [DBA]   and    added   the

definition of 'continental United States' to ensure that Alaska

was excluded from the scope of the Act." (citation omitted)).                The

same cannot be said for the Mann Act; none of the post-1952

amendments to § 2421 indicate a congressional intent to treat

Puerto Rico as a territory under that section.

            Moreover, with the exception of the elimination of the

District of Columbia — which was, unlike Puerto Rico, specifically

enumerated in the text of § 2421 (and its predecessors) until 19868


     8Compare Pub. L. No. 80-772, 62 Stat. at 812 (prior version
of § 2421 reaching illicit transportation "in the District of
                                    - 24 -
— none of the post-1952 amendments to the Mann Act have altered

the territory-or-possession language in § 2421.9                       See 18 U.S.C.

§ 2421(a) (reaching illicit transportation "in any Territory or

Possession          of    the     United   States");       Justice   for   Victims    of

Trafficking Act of 2015, Pub. L. No. 114-22, § 303, 129 Stat. 227,

255-56 (enacting § 2421(a) with this same language); Pub. L. No.

99-628, § 5(b), 100 Stat. at 3511 (1986 reenactment of § 2421 with

this same language); Pub. L. No. 80-772, 62 Stat. at 812 (1948

codification         of       §   2421   with    this   same   language);    see     also

Protection of Children From Sexual Predators Act of 1998, Pub. L.

No. 105-314, § 106, 112 Stat. 2974, 2977 (amending other language

of   §       2421   in    a   manner     not    relevant   here).     This   post-1952

legislative history does not constitute the sort of specific

evidence or clear policy reasons that Cordova requires; instead,

it stands in stark contrast to the post-constitutional legislative

history with which we have been confronted in other cases.




Columbia"), and Pub. L. No. 61-277, § 2, 36 Stat. at 825 (same in
predecessor to § 2421), with Child Sexual Abuse and Pornography
Act of 1986, Pub. L. No. 99-628, § 5(b), 100 Stat. 3510, 3511
(omitting District of Columbia in § 2421).
         9
       As we explain below, see infra note 10, another provision
of the Mann Act, § 2423(a), has a more eventful history than its
counterpart in § 2421. The "in any Territory or Possession of the
United States" language in § 2421, by contrast, has remained
unchanged since 1948. See supra note 3 (explaining addition of
the term "Possession" in 1948).

                                               - 25 -
            For example, in Antilles Cement, we concluded that two

aspects of the post-1952 legislative history of the BAA supported

our conclusion that the Act continued to apply to Puerto Rico even

though it did not apply to the states. 670 F.3d at 321.      First,

we noted that Congress overhauled and reenacted the BAA in 2011,

leaving the explicit statutory reference to Puerto Rico intact.

Id.    We explained that "[w]e [could] think of no better indicator

of Congress's intent to include Puerto Rico within the reach of

the BAA than its overhauling the BAA yet preserving the law's

explicit application to the Commonwealth."            Id.   Second, we deemed

Congress's decision to retain the explicit reference to Puerto

Rico all the more significant when juxtaposed with Congress's

diligence "in amending the BAA to remove entities that it no longer

intends to cover"; Congress promptly amended the BAA to remove the

explicit    references     to   Alaska   and     Hawaii   once   those   former

territories achieved statehood.          Id.    Similarly, in Dávila-Pérez,

we    contrasted   Congress's    immediate       deletion   of   the   explicit

reference to Alaska in the DBA once the former territory obtained

statehood with the post-1952 addition of a definition of the

"'continental United States' . . . without any reference" to the

Puerto Rico Constitution or Puerto Rico's commonwealth status.
202 F.3d at 469.

            Unlike   the    post-1952      legislative      history    that   we

examined   in   Antilles    Cement   and       Dávila-Pérez,     the   post-1952

                                   - 26 -
amendments to the Mann Act do not indicate that Congress intended

§ 2421(a) to intervene more extensively into the local affairs of

Puerto Rico than into the local affairs of the states.                        See

Cordova, 649 F.2d at 42.              Therefore, these amendments cannot

satisfy the Cordova test.

            Finally, the government insists that there are clear

policy reasons for applying § 2421(a) to transportation that occurs

solely within Puerto Rico.            Offering two documents — a research

paper on human trafficking in Puerto Rico and the United States

Department of State Trafficking in Persons Report from 2014 — the

government argues that "[t]ransportation of sex-crime victims

within   Puerto     Rico   is   a    pervasive    problem,     and   the   federal

government's       prosecutorial     authority    under   Section     2421   is   a

significant bulwark."

            We do not doubt the seriousness of the human-trafficking

situation in Puerto Rico that is relayed in the government-cited

documents.     But Cordova requires that the "clear policy reasons"

be "embedded in [the] particular statute," and the "specific

evidence" that Cordova discusses similarly must "demonstrate a

statutory intent" to treat Puerto Rico as a territory instead of

a state. 649 F.2d at 42 (emphasis added).           In short, the specific

evidence or clear policy reasons must be responsive to the key

congressional-intent question that we must address:                  "whether the

[Mann]     Act's    framers,    if     aware     of   Puerto    Rico's     current

                                      - 27 -
constitutional status, would have intended it to be treated as a

'state' or 'territory' under the Act."              Id. at 39.      Because the

government's      documents    tell    us    nothing     about    what    Congress

intended, they do not help us answer this critical question.

           In sum, against the backdrop of clear congressional

intent to grant Puerto Rico state-like autonomy, see Examining

Bd., 426 U.S. at 594; Cordova, 649 F.2d at 42, we have not found

specific evidence or clear policy reasons embedded in § 2421(a) to

suggest   that,    had   the   framers      of   that   section   known    of   the

evolution of the relationship between Puerto Rico and the United

States that took place in the decades since the passage of the

Mann Act, they would have intended § 2421(a) to intervene in Puerto

Rico's local affairs more extensively than it intervenes in the

states' local affairs.         We therefore must conclude that, had the

framers foreseen these developments, they would have intended that

§ 2421(a) treat Puerto Rico similarly to the states.               Accordingly,

we hold that § 2421(a) does not extend to illicit transportation

that occurs solely within Puerto Rico; instead, it reaches only

transportation "in interstate or foreign commerce" with respect to

the island.10


     10 In reaching the same conclusion, the district court also
relied on the 1998 amendment to § 2423(a), another provision of
the Mann Act, and the enactment of 18 U.S.C. § 2426. In 1998,
Congress amended § 2423(a) to increase the maximum penalty for
that offense. See H.R. Rep. No. 105-557, at 22 (1998). Before
the bill was enacted, a floor amendment proposed adding the word
                                      - 28 -
           We emphasize that our holding today is a narrow one:        it

applies only to the scope of § 2421(a), and not to the other

provisions of the Mann Act.        We therefore need not and do not

express   an   opinion   on   whether   those   other   provisions   cover

transportation that occurs solely within Puerto Rico.11


"commonwealth" to the phrase "in any territory or possession of
the United States" in § 2423(a); the floor amendment passed without
explanation.   144 Cong. Rec. S12,262 (daily ed. Oct. 9, 1998)
(statement of Sen. Coats).     The enacted amendment to § 2423(a)
therefore reached illicit transportation "in any commonwealth,
territory or possession of the United States." Pub. L. No. 105-
314, § 103, 112 Stat. at 2976; see also id. § 104(a), 112 Stat. at
2976 (adding 18 U.S.C. § 2426, which provided the following
definition of "State" for the purposes of that section: "a State
of the United States, the District of Columbia, and any
commonwealth, territory, or possession of the United States").
The "commonwealth, territory or possession" language has remained
in § 2423(a) ever since. See 18 U.S.C. § 2423(a); see also id.
§ 2426 (containing same definition of "State" for purposes of that
section as was contained in Pub. L. No. 105-314).
     Like the district court, Maldonado stresses to us the
importance of the addition of the commonwealth language in
§§ 2423(a) and 2426. But because Cordova is alone sufficient to
support our conclusion in this case, we need not — and therefore
do not — express any opinion on this issue.
     11 Proceeding under the assumption that § 2423(a) covers
illicit transportation that occurs solely within Puerto Rico — a
matter on which we express no opinion — the government argues that
our conclusion that § 2421(a) does not apply to such transportation
creates an absurd result. We are unmoved. Even if the government
is correct that the two provisions diverge in scope with respect
to intra-Puerto Rico transportation (and we emphasize "if"), we
are not convinced that such a result is absurd; the two provisions
employ different language to identify the transportation covered,
they specify separate crimes against separate classes of victims,
and they have not been amended in lockstep with one another. In
short, it is not at all clear to us that Congress intended the two
provisions to have the same scope. In this case, we are called
upon to decide only whether § 2421(a), not § 2423(a), reaches
illicit transportation that occurs solely within Puerto Rico. For
                                  - 29 -
                             Conclusion

          For   these   reasons,   we   affirm   the   district   court's

dismissal of the indictment.




reasons already explained, Cordova provides the appropriate
analytical framework for deciding that question and leads us to
the conclusion that we reach. The government has not explained —
and we cannot discern — why the assumed scope of a different
statutory section should alter our Cordova analysis of the scope
of § 2421(a).

                               - 30 -